PD-1604-15                                                   PD-1604-15
                                                                               COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
December 11, 2015                                                           Transmitted 12/10/2015 12:14:29 PM
                                                                              Accepted 12/11/2015 12:26:05 PM
                              Cause No: _________________                                       ABEL ACOSTA
                                                                                                        CLERK

   JIM LARA                                §           IN THE TEXAS COURT OF
                                           §
   VS.                                     §           CRIMINAL APPEALS
                                           §
   THE STATE OF TEXAS                      §           AUSTIN, TEXAS


                    APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME
                     FOR FILING PETITION FOR DISCRETIONARY REVIEW


   TO THE HONORABLE JUSTICES OF SAID COURT:

          Comes now JIM LARA, Petitioner in the above entitled and numbered cause, by and

   through his attorney of record, FRED MARSH and moves the Court to extend the time for

   filing Petitioner's Petition for Discretionary Review in this cause, and in support of this

   Motion would show unto the Court as follows:

                                                 I.

          On or about the 5th day of April 2013, the Petitioner was found guilty of the charge of

   Driving While Intoxicated and sentenced to 180 days probated for 15 months.

                                                 II.

          Petitioner appealed his conviction to the Second Court of Appeals. The appeal was

   transferred to the Eighth Court of Appeals.

          Jim Lara v. State of Texas, Cause No. 08-13-00221-CR.

          The Eighth Court of Appeals affirmed Petitioner’s conviction and sentence on

   November 13, 2015.

          No motion for rehearing was filed in the Court of Appeals.

          The petition for discretionary review is due on or about December 13, 2015.

   MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW – Page 1
       This is Petitioner’s first request for an extension of time.

       Petitioner is requesting a thirty (30) day extension.

                                             III.

       The Attorney for Petitioner is preparing for felony trial in Denton County Cause No.

F-2014-0364-C, which is scheduled to begin December 14, 2015.

                                             IV.

       Attorney for the State, Catherine Luft, has been contacted and does not oppose the

extension.

                                             V.

The purpose for this extension is not to seek delay but to see that justice is done.

       WHEREFORE, PREMISES CONSIDERED, the Appellant prays that the Court issue

an order extending the time within which the Brief for Appellant may be filed with the Clerk

for this Court until the 13th day of January, 2015.

                                                    Respectfully Submitted,



                                                    _/S/FRED MARSH__________
                                                    FRED MARSH
                                                    Attorney for Appellant
                                                    State Bar No. 13016000
                                                    101 S. Woodrow
                                                    Denton, Texas 76205
                                                    Telephone No. (940) 382-4200
                                                    Facsimile No. (940) 382-4288




MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW – Page 2
                             CERTIFICATE OF CONFERENCE

       On the 10TH day of December 2014, attorney for the Appellant, FRED MARSH,
spoke to Catherine Luft of the District Attorney’s Office and she is not opposed to this
motion.



                                                        _/S/FRED MARSH__________
                                                        FRED MARSH




                               CERTIFICATE OF SERVICE

       On the 10TH day of December 2014, a true and correct copy of the above and

foregoing Appellant's Motion for Extension of Time for Filing Brief has been hand delivered

to the Office of the Criminal District Attorney of Denton County, Texas, Fourth Floor, 1450

E. McKinney, Denton, Texas, 76209, in accordance with the Texas Rules of Criminal

Procedure.


                                                        /s/FRED MARSH_____
                                                        FRED MARSH




MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW – Page 3